Citation Nr: 0331774	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  01-08 073	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.  

2.  Entitlement to service connection for a back disorder, as 
secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1996 to 
December 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO). 

Since the veteran timely appealed the rating initially 
assigned for his 
service-connected left knee disability, the Board must 
consider the holding in Fenderson v. West, 12 Vet. App. 119 
(1999).  And this issue has been restated to reflect this 
consideration.


REMAND

VA has a duty to assist the veteran in developing the 
evidence pertinent to his claims, including obtaining VA 
examinations if necessary to decide his case.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The examinations must address the 
applicable rating criteria in relation to the veteran's 
symptoms, to include the effect of pain upon function.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  Therefore, another VA 
orthopedic examination is needed prior to adjudication of the 
veteran's claim for a higher initial rating for his left knee 
disability since the medical examinations currently of record 
are inadequate to make these determinations.

In addition, the medical evidence of record also is 
inadequate to resolve the question of whether the veteran's 
left knee disability caused or aggravated any disability 
involving his back, as no medical opinion has been obtained 
regarding the etiology of this latter condition.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  So an 
examination is needed for this, as well.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO also should contact the 
veteran to obtain the information 
necessary to acquire his complete 
clinical records pertaining to any 
treatment for his left knee and/or back, 
which are not currently of record.

2.  Also schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the current 
severity of his left knee condition.  
Send the claims folder to the examiner 
for a review of the veteran's pertinent 
medical history.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.



In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain 
and the extent that it causes additional 
limitation of motion, above and beyond 
that objectively shown.

Tests of movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and premature/excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, premature/excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.  
The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups. 

The examiner should determine if there is 
any instability or subluxation of the 
left knee and, if so, the frequency of 
any episodes of the left knee giving way.  
The examiner should describe the severity 
of any instability or subluxation found 
(i.e., slight, moderate or severe).  The 
examiner also should determine if the 
left knee locks and, if so, the frequency 
of the locking.  



As well, the examiner should comment on 
the objective manifestations of any back 
disability present.  And the examiner 
must opine whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's service-
connected left knee disability caused or 
aggravated any low back disability 
present (this means chronically worsened 
the underlying condition).

3.  Review the report of the examination 
to ensure that it responds to the 
questions asked.  If not, take corrective 
action.  See 38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  Then readjudicate the veteran's 
claims.  If his claims are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




